DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022, has been entered.
Terminal Disclaimer
The terminal disclaimer filed on August 22, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,441,453 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Response to Amendment
	Applicant’s amendments to claims 1-20 in the response filed April 19, 2022, is acknowledged by the Examiner.
	Claims 1-20 are pending in the current action. 
Response to Arguments
Applicant’s arguments, filed April 19, 2022, with respect to the 103 rejection of claims 1 and 10 have been fully considered and are persuasive.  The 103 rejection of claim 1-20 has been withdrawn. 
The double patenting rejections is withdrawn in light of the Terminal Disclaimer.
Allowable Subject Matter
Claims 1-20 as presented in the claims filed April 19, 2022, are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 is allowed because the closest prior art of record fails to disclose a padded restraint system for an arm laying on top of a table comprising, a padded restraint having a central body, a first pair of projections, a second pair of projections, a pair of cut outs formed in the padded restraint central body; an extender pad positioned adjacent a lower surface of the padded restraint, wherein when the padded restraint is in the second wrapped position, the tabs of the padded restraint extend vertically from the lower surface of the padded restraint, and are positioned along a vertical side of the extender pad.
The closest prior art of record is Silfverskiold (US 2011/0100374) which discloses a padded restraint system for an arm laying on top of a table comprising (Fig 2, Fig 3a), a padded restraint having a central body (Fig 5, body 550), a first pair of projections, a second pair of projections (Fig 3a, first and second projections 510/520), a pair of cut outs formed in the padded restraint central body (Fig 3a, cut outs 512, 515, 516, 518, 522 with tabs formed there in). Silfverskiold, alone or in combination, is silent on an extender pad positioned adjacent a lower surface of the padded restraint, wherein when the padded restraint is in the second wrapped position, the tabs of the padded restraint extend vertically from the lower surface of the padded restraint, and are positioned along a vertical side of the extender pad.
Claims 2-9 and 11-20 are allowed due to their dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786